DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 16-22 in the reply filed on 12/11/2020 is acknowledged.
Claim 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 19, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 17:
Claim 17 recites “the process… of claim 16, wherein the resin surface skin member has a structure that an adhering layer is attached to and underside of resin film and a decorative layer is formed on a surface of the molded base.” It is unclear what is meant by “the resin surface skin member has a structure that an adhering layer is attached to an underside of a resin film.” 
Furthermore, claim 17 recites the limitation “an adhering layer” in line 2. It is unclear whether this is the same adhering layer of claim 16, line 4, or a different adhering layer. 

In reference to claim 18:
Claim 18 recites “the process… of claim 16, wherein the resin surface skin member has a structure that an adhering layer is attached to and underside of resin film and a decorative layer is intervened between the resin film and the adhering layer.” It is unclear what is meant by “the resin surface skin member has a structure that an adhering layer is attached to an underside of a resin film.”
Furthermore, claim 18 recites the limitation “an adhering layer” in line 2. It is unclear whether this is the same adhering layer of claim 16, line 4, or a different adhering layer. 

In reference to claim 19:
Claim 19 recites the limitation "the resin film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


In reference to claim 20:
Claim 20 recites the limitation “wherein the resin surface skin member comprises at least one material selected from a group consisting of acryl, polycarbonate, ABS, PET, vinyl chloride, polyurethane and polypropylene.” However, claim 16, from which claim 20 depends, recites the limitation “wherein the resin surface skin member comprises at least one material selected from the group consisting of polycarbonate and ABS.” As such, claim 20 contains claim limitations which contradict the parent claim.

In reference to claim 22:
Claim 22 depends from claim 16 and contains the further limitation of “further comprising preparing a molded article from the molded base material by adding a binding agent selected from the group consisting of…to the fibrous base member and performing a molding.”  However, as currently written, claim 16 requires that the molded base made of a fibrous base material be placed on the tray and makes no mention of “a molded article” being used. As such, it is unclear whether this is intended to be a separate, unrelated process or a process taking place prior to the process steps listed in claim 16. For the purposes of examination, claim 22 is interpreted as the molded article being placed on the tray.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 contains the limitation of “wherein the thickness of the resin surface skin member is in a range of from 0.1 mm to 0.5 mm.” However, claim 16, from which claim 21 depends, contains the limitation of “wherein the resin surface skin member … and has a thickness of 0.1 to 0.5 mm.” Claim 21 only claims the identical resin surface skin member thickness as previously claimed in the parent claim. As such, claim 21 is rejected as failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20040253428) in view of Sofie (US5660916) and Miura (JP2006007422A).

In reference to claim 16:
Wang discloses a resin molded article (para 0001) comprising:
a molded base comprising polycarbonate (para 0038)(“substrate layer” is interpreted as the molded base of the instant application) and glass fiber (para 0045) for an automotive interior and exterior automotive part (para 0057), and
a resin surface skin member comprises polycarbonate (para 0033)(“second layer is interpreted as the resin surface skin of the instant application)
an adhering layer on a side of the resin surface skin member facing the molded base (para 0034).
Wang does not explicitly disclose that the resin surface skin has a thickness of 0.1 to 0.5 mm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). As applied to the instant application, Wang discloses wherein the surface skin layer is 2-2500 microns (.002-2.5 mm). As the claimed range lies inside a range disclosed by the prior art a prima facie case of obviousness exists. 
Wang further discloses that the adhesive layers comprise those known in the art (para 0034). Wang does not disclose that the adhesive is acrylic. However, this is taught by Sofie (US5660916). Sofie teaches a method of adhering a flexible sheet (such as a fibrous or resinous sheet) to a semi-rigid thermoplastic resinous sheet (such as polycarbonate or acrylic sheet)(abstract). Sofie further teaches the use of an acrylic adhesive for bonding the layers (col 6 ln 3-18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the article of Wang with the acrylic adhesive of Sofie in order to obtain an article which provides a durable bone and high transparency (col 2 ln 31-39).
Wang further discloses that the resin molded article is formed by lamination (para 0050) but does not disclose the exact order of steps for performing the lamination. However, this is taught by Miura. Miura teaches a process for manufacturing a resin-molded article (ln 269) comprising the following steps:
placing a molded base on a tray (para 0017-0018),
arranging a resin surface skin member over the molded base (para 0017-0018)(placing the adhering layer of Wang directed downward would be an obvious choice as doing otherwise would render the adhesive incapable of adhering the skin member to the base),
rendering surroundings of the molded base and the resin surface skin member in a negatively-pressurized state (ln 34-36),
heating the resin surface skin member and ascending the tray to thereby closely contact the molded base to the resin surface skin member (ln 34-39), and
rendering the upper region of the tray in a pressurized state and subsequently opening the surrounding of the tray to remove the molded base coated with the resin surface skin member (ln 43-51). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Miura to produce the resin molded article of modified Wang because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. a known resin molded article is formed by a known method (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02).

In reference to claim 20:
As discussed in reference to claim 16, above, Wang discloses wherein the resin surface skin member polycarbonate (para 0033)(“second layer is interpreted as the resin surface skin of the instant application).

In reference to claim 21:
As discussed in reference to claim 16, above, Wang does not explicitly disclose wherein the thickness of the resin surface skin member is in a range of from 0.1 mm to 0.5 mm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). As applied to the instant application, Wang discloses wherein the surface skin layer is 2-2500 microns (.002-2.5 mm). As the claimed range lies inside a range disclosed by the prior art a prima facie case of obviousness exists.

In reference to claim 22:
In addition to the discussion of claim 16, above, Wang further discloses preparing the molded base material from a molded article by adding a binding agent selected from the group consisting of ABS and polycarbonate to the fibrous base member and performing a molding (para 0042).

Claim 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Sofie, and Miura as applied to claim 16, above, and further in view of Shi (US20110274894).

In reference to claim 17:
In addition to the discussion of claim 16, above, modified Wang does not teach wherein the resin surface skin member has a structure that an adhering layer is attached to an underside of a resin film and a decorative layer is formed on a surface of the molded base. However, this would have been obvious in view of Shi. Shi teaches durable in-mold decoration laminates (abstract). Shi further teaches inclusion of a decorative layer on a surface of a molded base (decorative luster layer 14 and base 20)(Fig. 2) as well as an adhesive deposited prior to the placement of the decorative layer (para 0052). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the resin-molded article of modified Wang with the decorative layer of Shi in order to obtain a laminate structure with decorative luster.

In reference to claim 18:
In addition to the discussion of claim 16, above, modified Wang does not teach wherein the resin surface skin member has a structure that the adhering layer is attached to an underside of a resin film and a decorative layer is intervened between the resin film and the adhering layer. However, this would have been obvious in view of Shi. Shi teaches durable in-mold decoration laminates (abstract). Shi further teaches that a decorative luster layer can be printed onto a top layer (para 0002). Shi further discloses that an adhesive can be used to bond the top and decorative layers to the molded base (para 0055). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the resin-molded article of modified Wang with the decorative pattern of Shi in order to obtain a laminate structure with decorative luster.

In reference to claim 19:
In addition to the discussion of claim 16, above, modified Wang does not teach wherein the resin surface skin member is prepared by etching an underside of the resin film and then attaching the adhering layer to the underside. However, this would have been obvious in view of Shi. Shi teaches durable in-mold decoration laminates (abstract). Shi further teaches inclusion of a decorative layer on a surface of a molded base (decorative luster layer 14 and base 20)(Fig. 2) as well as an adhesive deposited prior to the placement of the decorative layer (para 0052). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the resin-molded article of modified Wang with the decorative layer of Shi in order to obtain a laminate structure with decorative luster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742